DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/KR2018/003674 filed 3/28/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) filed 8/18/2017 and 11/16/2017, which papers have been placed of record in the file.  
Claims 1-13 are pending. 


Claim Objections

Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites in part …a plasticizers… and it appears …[[a]]] plasticizers… is preferred. 
Claims 1-2, 12-13 recite in part … □ C… and it appears Applicant intended to recite …°C…
Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108264703) as evidenced by the datasheets for dioctyl terephthalate, and trioctyl trimellitate.
An English language machine translation of CN 108264703 is provided with this office action. 
	Regarding claim 1: Li is directed to a sheath composition comprising:
	polyvinyl chloride resin as a base resin;
	plasticizers and
	an inorganic additive,

	Per the information sheet for dioctyl terephthalate, the freezing point is -48 C. Per the information sheet for trioctyl trimellitate, the freezing point is -38 C. The difference is 10 C. 
	The inorganic additive comprises a flame retardant. 
	An amount of inorganic additives includes 45 to 70 parts by weight based on 100 parts by weight of base resin. Specifically, Li is directed to a composition comprising an amount of 10-20 parts flame retardant and 50-90 parts heat stabilizer, based on 80-120 parts by weight of base resin of PVC. Hence, an amount of 10 parts inorganic flame retardant and 60 parts heat stabilizer based on 100 parts PVC are squarely within the amounts taught in Li as well as the present invention, and therefore the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a sheath composition within the scope of claim 1. 
Regarding claim 2: Per the information sheet for dioctyl terephthalate, the freezing point is -48 C. Per the information sheet for trioctyl trimellitate, the freezing point is -38 C. 
	Regarding claim 3: The weight ratio of trioctyl trimellitate (high freezing) and dioctyl terephthalate (low freezing) is 0.4-0.8:1 (p. 2-3 Li). It follows the weight ratio of high freezing point plasticizer to low freezing plasticizer is 1 : 0.4-0.8. 
	Regarding claim 4: The molecular weight of trioctyl trimellitate (high freezing) is 547 and the molecular weight of dioctyl terephthalate (low freezing) is 391. 
	Regarding claim 5: The plasticizer is preferably a mixture of trioctyl trimellitate and dioctyl terephthalate (a 1,4-benzenedicarboxylic acid and di-C8-C10 branched alkyl ester) (p. 2 Li). 
	Regarding claim 6: The plasticizers are used in an amount of 50-90 parts by weight based on 80-120 parts PVC. It follows the composition can comprise 42-60 parts by weight based on 100 parts PVC. 
	Regarding claim 8: A flame retardant mixture comprising decabromodiphenyl ethane, chlorinated paraffin, and antimony trioxide in a weight ratio of 1:0.8:0.2. Li is directed to a composition comprising an amount of 10-20 parts flame retardant based on 80-120 parts by weight of base resin of PVC. It follows an amount of antimony trioxide of 3.5-4 parts by weight based on 100 parts PVC is well within the scope of Li. 
	Regarding claim 11: A cable comprising:

an insulation layer surrounding the conductor and 
a sheath layer surrounding the insulating layer formed from the sheath composition is disclosed. 
Regarding claims 12-13: Li doesn't specifically recite a rate of increase in weight of a sample which is measured after a sample is immerged in 70 C water for 96 hours. However, the sheath produced in Li is substantially identical to the sheath produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Li suggests a rate of increase in weight of a sample which is measured after a sample is immerged in 70 C water for 96 hours within the scope of claims 12-13. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's .


	Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Mirii et al. (US 5,057,367). 
	Regarding claim 7: Li lists flame retardant additives, although doesn’t mention a metal hydroxide comprising a hydrophobic surface treated metal hydroxide and a metal hydroxide surface treated with a lubricant. 
	Morii is directed to a flame retardant composition for use as a sheath for electrical wire or cable. The composition comprises a flame retardant metal hydroxide of magnesium hydroxide (col. 3 ll. 32-35 Morii) that has been surface treated comprising silane coupling agents such as vinyltriethoxysilane and y-mercaptopropyl-trimethoxysilane (equivalent to a hydrophobic surface treated with lubricants of stearic acid, oleic acid, palmitic acid and behenic acid (col. 4 ll. 12-19 Morii). A mixture of the two is taught in Flame Retardant E, namely both the silane and stearic acid comprising a (col. 8 Morii). While a specific ratio of 1:0.5 to 1.3, it would have been obvious to select an equal weight ratio of 1:1 given that they are listed as equivalent surface treatment agents. Further, when faced with a mixture, one of ordinary skill in the art would be In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	One skilled in the art would have been motivated to have selected the flame retardant mixture of Morii as the flame retardant of choice in Li since Morii specifically mentions use in a cable sheath of PVC and provides good flame resistance , high mechanical strength, and satisfactory extrudate appearance, and being free of chalking (col. 1 ll. 5-15 Morii). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the flame retardant of Morii as the flame retardant of choice in Li to arrive at claim 7 of the present invention. 
	Regarding claim 9: Morii discloses the flame retardant composition comprises calcium carbonate. Selection of the flame retardant mixture of Morii results in a composition comprising calcium carbonate filler. With respect to the amount, Li discloses the composition comprises 10-20 parts flame retardant, and Morii discloses the flame retardant comprises 40-70% by weight calcium carbonate (abstract Morii). It follows the composition can comprise 10-14 wt% calcium carbonate). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Xie et al. (CN 101870790).
An English language machine translation of CN 101870790 is provided with this office action. 
Regarding claim 10: Li mentions a heat stabilizer is added, although doesn’t specifically mention a Ca-Mg-Zn based heat stabilizer. 
	Xie is directed to a Ca-Mg-Zn based heat stabilizer used in PVC compositions in an amount of 2-3 parts per 100 parts PVC (abstract Xie). One skilled in the art would have been motivated to have selected the heat stabilizer of Xie as the heat stabilizer of choice in Li to void problems with odor and pitting due to use of organotin compounds wherein the use of Ca-Mg-Zn based heat stabilizer avoids these problems. (Technical Background Xie). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the heat stabilizer of Xie as the heat stabilizer of choice in Li. 


Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764